—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court, dated April 24, 1995 (People v Terry, *351214 AD2d 758), affirming a judgment of the Supreme Court, Kings County, rendered September 24, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Ritter, Sullivan and Goldstein, JJ., concur.